— Order, Supreme Court, Bronx County (Reilly, J.), entered July 14, 1981, which granted defendant Hampton’s motion to set aside the jury verdict and which directed the entry of a not guilty verdict, affirmed. The complainant, Bela Kaufman, testified that he was robbed outside his apartment by defendant Jeffrey Hampton and codefendant, Kevin Coley. The *491complainant averred that he had previously known both defendants. Kaufman stated that defendant Hampton took a more active part in the robbery by actually pulling a ring from his finger. Defendant Coley, taking a less active part, allegedly blocked the complainant’s passage. The defendants were charged with robbery in the second degree (Penal Law, § 160.10, subd 1) in an indictment that reads as follows: “The said defendants, acting in concert with each other in the County of Bronx, on or about August 11,1980, forcibly stole property from Bela Kaufman, to wit; personal property, while aided by each other actually present.” Based upon the indictment, the trial court, inter alla, charged: “Now briefly, ladies and gentlemen, if you find from the evidence by proof beyond a reasonable doubt that each defendant, that is, the defendant Hampton and defendant Coley, knowingly and intentionally participated in the manner I have just described for you, then you may find that each of them was the accomplice of the other in crime. However, in the event you find that either defendant did not act in concert with the other then, ladies and gentlemen, go no further. The case is over. As to both defendants. Because this case depends entirely upon their acting in concert. If they did not act in concert one element of the crime is not proven, and you must find then each defendant not guilty.” The court then charged the jury on the five elements of robbery ip the second degree (Penal Law, § 160.10, subd 1). With regard to the fifth element, the court stated: “Now we come to the fifth and last element, namely, that each defendant, Jeffrey Hampton and Kevin Coley, was aided in the commission of the alleged robbery by the other person actually present”. Initially the jury returned with a verdict of guilty as to defendant Hampton and not guilty as to codefendant Coley. The trial court, after explaining to the jury that they could not find one defendant not guilty without also finding the other not guilty, sent the jury back for further deliberation. Later that day, the trial court accepted the original verdict. In a written decision, the court granted defendant Hampton’s motion to set aside the verdict on the ground it was repugnant. It was found that there was a failure of proof on the fifth element of the crime charged, viz., Hampton had not been aided by Coley being actually present. We agree with the trial court’s order of acquittal. That court was required to take the indictment as it found the indictment. As will be explained below, the acquittal of one defendant necessitated the acquittal of the other. Subdivision 1 of section 160.10 of the Penal Law reads as follows: “A person is guilty of robbery in the second degree when he forcibly steals property and when: 1. He is aided by another person actually present”. The key word in this statutory definition is “aided.” A person who “aids” another in committing a crime is guilty as a principal (People v Liccione, 63 AD2d 305, 312, 313, affd 50 NY2d 850; Penal Law, § 20.00). Therefore, the “aider,” in the context of subdivision 1 of section 160.10 of the Penal Law must himself be a principal in the commission of that crime. Since the jury acquitted defendant Coley of robbery in the second degree, he could not possibly be an “aider” in the statutory context. Hence, Trial Term was correct in setting aside the verdict under the authority of People v Munroe (190 NY 435) and its progeny (People v Fallon, 78 AD2d 659; People v Wofford, 52 AD2d 779). The prosecution had failed to prove the fifth element in its case against defendant Hampton. With regard to the partial dissent, a distinction must be drawn between the facts in this case and those in People v Munroe (supra). In this proceeding, defendant Hampton and codefendant Coley were alleged to be the only two individuals involved in the robbery. Thus, as mentioned above, the conviction of one depended upon the conviction of the other and the trial court so charged. In Munroe, both Barry and Munroe were charged as accomplices in the then-defined crime of robbery in the first degree. However, two other individuals, *492apparently involved in that crime, escaped. The trial court charged that defendant Munroe might be found guilty even if Barry were found not guilty. Therefore, even though Barry was found not guilty, it is possible that the jury believed that he was aided in the crime by one of the individuals who had escaped. Thus, in ordering a new trial on the charge of robbery in the first degree, the Court of Appeals apparently believed that the prosecution could establish that defendant Munroe was aided by one or both of the escapees. We find no merit to the other point raised by the prosecution. Concur — Murphy, P. J., Carro, Asch and Milonas, JJ.